Case: 12-15927   Date Filed: 06/24/2013   Page: 1 of 15


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15927
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:12-cv-61322-WPD



GEOVANY QUIROZ,

                                                            Plaintiff-Appellant,

                                  versus


MSC MEDITERRANEAN SHIPPING COMPANY S.A.,
MSC CRUISES (USA), INC.,
MSC CROCIERE S.A.,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 24, 2013)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-15927     Date Filed: 06/24/2013    Page: 2 of 15


      Geovany Quiroz appeals an order compelling him to arbitrate his complaints

against MSC Mediterranean Shipping Company S.A., MSC Cruises (USA), Inc.,

and MSC Crociere S.A. (collectively “MSC”) for negligence, under the Jones Act,

and for unseaworthiness, maintenance and cure, and failure to treat, under

maritime law. The district court granted the motion of MSC to compel Quiroz to

arbitrate his claims, under the United Nations Convention on the Recognition and

Enforcement of Arbitral Awards, based on a provision in his collective bargaining

agreement that “any and all claims . . . against MSC, . . . shall be arbitrated in

accordance with the terms and conditions in this Agreement.” See 9 U.S.C. § 203.

After Quiroz appealed, we directed the parties to address three issues we raised sua

sponte about the jurisdiction of the district court and this Court. We conclude that

the district court had jurisdiction over Quiroz’s complaint and that we have

jurisdiction to review the order compelling him to arbitrate. Because the order to

compel arbitration is required by our precedents in Lindo v. NCL (Bahamas) Ltd.,

652 F.3d 1257 (11th Cir. 2011), and Bautista v. Star Cruises, 396 F.3d 1289 (11th

Cir. 2005), we affirm.

                                 I. BACKGROUND

      Quiroz complained that MSC was responsible for injuries that Quiroz

suffered on December 4, 2010, while he was serving in navigable waters as “First

Pastryman” aboard the MSC POESIA. Quiroz alleged that he suffered a “dual


                                           2
              Case: 12-15927      Date Filed: 06/24/2013    Page: 3 of 15


radius and ulna fracture” when his right arm was caught in a cake mixer paddle.

Quiroz complained about the negligence of MSC for, among other things, failing

to provide a safe working environment and adequate instruction and supervision.

Quiroz also complained that the POESIA had been unseaworthy and that MSC had

violated its duties to provide maintenance and cure and to treat Quiroz “with

prompt, proper, adequate and complete medical care.” Quiroz sought monetary

damages for his injuries, and a “jury trial of all issues so triable.”

      Quiroz invoked jurisdiction based on diversity of citizenship or,

alternatively, maritime law. With respect to diversity, Quiroz alleged only that

“[t]he matter in controversy exceeds, exclusive of interest and costs, the sum

specified by 28 U.S.C. [§] 1332.” In the alternative, Quiroz alleged that the

“matter f[ell] under the admiralty and maritime jurisdiction of [the] Court.”

      MSC filed a motion to compel Quiroz to arbitrate his complaint and

requested, in its prayer for relief, that the district court “enter an Order dismissing

the instant action and compelling [Quiroz] to proceed to arbitration.” MSC argued

that Quiroz had entered an employment agreement that provided he would arbitrate

all claims against MSC, that agreement was enforceable under our decision in

Bautista, 396 F.3d at 1294–1301, and any defenses he might raise “to arbitration

[could] not be considered in response to . . . [the] motion to compel arbitration,”

under Bautista, id. at 1302–03, and Lindo, 652 F.3d at 1257. MSC attached to its


                                            3
              Case: 12-15927     Date Filed: 06/24/2013     Page: 4 of 15


motion a copy of Quiroz’s employment contract in which he accepted the rank of

“First Pastry” on the POESIA “according to the terms, and conditions, stated in the

Collective Agreement.” Quiroz’s contract also provided that, “[h]aving read the

rules of the above mentioned Collective Agreement which to any extent, are

literally referred to in the present act, and having also explained it, the parties have

fully agreed and accepted to underwriting it.” Article 31 of the Collective

Agreement contained an arbitration clause providing for arbitration of “any and

all” claims against MSC under Panamian law:

      Grievances and disputes which remain unresolved after a sixty (60)
      day period, must be referred to arbitration to the exclusion of any
      other legal or court proceeding as set forth in this Agreement. It is
      further agreed that any and all claims from a Seafarer against the
      Company, . . . including Jones Act claims, claims for damages for
      personal injury, . . . negligence, unseaworthiness, failure to provide
      prompt proper and adequate medical care, or maintenance and cure
      whether based in tort or contract or under the laws of any nation or
      jurisdiction shall be arbitrated in accordance with the terms and
      conditions in this Agreement. . . . The arbitration referred to in this
      Article is exclusive and mandatory.

      . . . [A]ny grievance or dispute, with the exception of a wage dispute
      which is governed by the MSC Wage Grievance Policy and Procedure
      (including mandatory arbitration procedures found therein) shall be
      referred to and finally resolved by arbitration under the American
      Arbitration Association/International Centre for Dispute Resolution
      International Rules, which Rules are deemed to be incorporated by
      reference into this clause. . . . The law of the vessel’s flag state[,
      Panama,] shall govern any such dispute. Each party shall bear its own
      attorney’s fees, but MSC shall pay for the costs of arbitration as
      assessed by the AAA.



                                           4
              Case: 12-15927     Date Filed: 06/24/2013    Page: 5 of 15


      Quiroz opposed the motion to compel and dismiss and argued that the

arbitration clause was invalid and unenforceable. Quiroz challenged the formation

of the contract to arbitrate on the grounds that it violated the Seaman’s Articles of

Agreement Convention, the Maritime Labor Convention, and Panamian law by

denying him the opportunity “to examine and review the terms and conditions of

the arbitration provisions and . . . to seek counsel to advise him with respect to

[those] terms and conditions.” In the alternative, Quiroz argued that the arbitration

clause was unenforceable because he would be “completely deprived of his

remedies” under the Jones Act and general maritime law if he was forced to

arbitrate under Panamian law; the arbitration clause sought to defeat the remedial

purposes of the “Jones Act and the general maritime law,” under Paladino v. Avnet

Computer Techs., Inc., 134 F.3d 1054 (11th Cir. 1998); and the arbitration clause

was void as against public policy, as addressed in Thomas v. Carnival Corp., 573

F.3d 1113 (11th Cir. 2009).

      The district court granted the motion of MSC to compel and dismiss, denied

as moot all pending motions, and directed the clerk to close the case. The district

court ruled that, under Bautista, it had to compel arbitration because the arbitration

clause satisfied the four requirements for it to fall under the Convention. 396 F.3d

at 1294–95 & n.7. The district court also ruled that Quiroz’s affirmative defenses

were “not viable at the arbitration enforcement stage” and “must be asserted during


                                           5
              Case: 12-15927      Date Filed: 06/24/2013     Page: 6 of 15


the arbitral award enforcement stage” of the action, under Lindo, 652 F.3d at

1280–82.

      After Quiroz appealed, we directed the parties to address three jurisdictional

issues: (1) whether the district court entered a “final decision with respect to an

arbitration,” 9 U.S.C. § 16(a)(3), that was appealable; (2) “whether the complaint

sufficiently alleged . . . that it was based on diversity of citizenship”; and, (3) if the

complaint failed to allege diversity of citizenship, “whether an amendment in this

Court, or the district court, [was] appropriate.” With regard to our jurisdiction,

MSC argued that the order compelling arbitration was not final because the district

court failed to dismiss Quiroz’s complaint and instead administratively closed the

case. Quiroz argued that the order was final because “the district court closed the

case (without entering a stay), leaving the court with nothing to do but execute the

judgment.” As to the jurisdiction of the district court, MSC argued that Quiroz

failed to allege facts sufficient to invoke diversity jurisdiction, but a remand was

unnecessary because the district court could have exercised federal question

jurisdiction under the Convention or admiralty jurisdiction. Quiroz argued that his

complaint had “sufficiently invoked the district court’s . . . admiralty jurisdiction”

and, in the alternative, he could cure any jurisdictional defects on appeal.




                                            6
              Case: 12-15927     Date Filed: 06/24/2013    Page: 7 of 15


                           II. STANDARD OF REVIEW

      We apply a single standard of review to resolve the issues in this appeal.

We review de novo issues of “[w]hether we have jurisdiction,” San Francisco

Residence Club, Inc. v. 7027 Old Madison Pike, LLC, 583 F.3d 750, 754 (11th

Cir. 2009), and “[w]hether [the district] court [had] subject-matter jurisdiction to

hear a matter,” Holston Invs., Inc. B.V.I. v. LanLogistics Corp., 677 F.3d 1068,

1070 (11th Cir. 2012). We also review de novo an order to compel arbitration.

Lindo, 652 F.3d at 1275 n.15.

                                 III. DISCUSSION

      We divide our discussion into three parts. First, we address whether the

district court had subject matter jurisdiction over Quiroz’s complaint. Second, we

address whether the district court entered a “final decision with respect to an

arbitration,” 9 U.S.C. § 16(a)(3), that we have jurisdiction to review. Third, we

address whether the district court was required to compel Quiroz to arbitrate his

complaints against MSC.

 A. Quiroz’s Complaint Failed to Allege Sufficient Facts to Invoke Jurisdiction
Based on Diversity, But He Pleaded Facts that Invoked Jurisdiction in Admiralty.

      Quiroz’s complaint alleged jurisdiction based on both diversity of

citizenship and admiralty, but failed to plead sufficient facts to invoke the diversity

jurisdiction of the district court. To establish diversity jurisdiction, the complaint

must allege that the action is between “citizens of a State and citizens or subjects of
                                           7
              Case: 12-15927     Date Filed: 06/24/2013    Page: 8 of 15


a foreign state.” 28 U.S.C. § 1332(a)(2). Because Quiroz’s complaint failed to

allege his citizenship or the citizenship of MSC, the district court lacked

jurisdiction based on diversity of the parties. See Mallory & Evans Contractors &

Eng’rs, LLC v. Tuskegee Univ., 663 F.3d 1304, 1305 (11th Cir. 2011).

      Congress vested district courts with original jurisdiction over “[a]ny civil

case of admiralty or maritime jurisdiction.” 28 U.S.C. § 1333(1). From its

inception, jurisdiction in admiralty has recognized a right of action for seamen who

are injured in the service of their ship while in navigable waters. See O’Donnell v.

Great Lakes Dredge & Dock Co., 318 U.S. 36, 40, 63 S. Ct. 488, 490–91 (1943).

“It allowed such recovery if the injury resulted from unseaworthiness of the vessel

or her tackle, and permitted recovery of maintenance and cure, ordinarily measured

by wages and the cost of reasonable medical care, if the seaman was injured or

disabled in the course of his employment.” Id. at 40, 63 S. Ct. at 491. To invoke

jurisdiction in admiralty, Quiroz had to allege facts establishing “the nature of [his]

service as a seaman[]. . ., his status as a member of the vessel, and his relationship

as such to the vessel and its operation in navigable waters.” Swanson v. Marra

Bros., 328 U.S. 1, 4, 66 S. Ct. 869, 871 (1946) (internal citations omitted).

      Quiroz pleaded sufficient facts to invoke the admiralty jurisdiction of the

district court. Quiroz alleged that MSC “owned, operated, managed, maintained

and/or controlled the vessel M/S POESIA,” his “employer was an agent of” MSC,


                                           8
              Case: 12-15927     Date Filed: 06/24/2013    Page: 9 of 15


and he was injured “while employed in the capacity of First Pastryman on board

the M/S POESIA,” which established his relationship with MSC and its vessel.

Quiroz also alleged that the “vessel was in navigable waters” at the time of his

injury and that he “debarked in Port Everglades, Florida,” to obtain further

treatment.

  B. We Have Jurisdiction to Review the Order Compelling Quiroz to Arbitrate.

      The Federal Arbitration Act provides that a party may appeal “a final

decision with respect to an arbitration,” 9 U.S.C. § 16(a)(3), but “an appeal may

not be taken from an interlocutory order . . . compelling arbitration,” id. § 16(b)(3).

These provisions respect the authority of the district court to retain jurisdiction to

superintend the arbitration process, see Brandon, Jones, Sandall, Zeide, Kohn,

Chalal & Musso, P.A. v. Medpartners, Inc., 312 F.3d 1349, 1354–55 (11th Cir.

2002), or, alternatively, to “end[] the litigation on its merits and leave[] nothing

more for the court to do but execute the judgment” following arbitration, Green

Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 86, 121 S. Ct. 513, 520 (2000)

(internal quotation marks and citation omitted).

      The district court entered a “final decision with respect to an arbitration” of

Quiroz’s complaint. 9 U.S.C. § 16(a)(3). To be final, the decision of the district

court had to “dispose[] of the entire case on the merits and le[ave] no part of it

pending before the court.” Green Tree, 531 U.S. at 86, 121 S. Ct. at 520. The


                                           9
             Case: 12-15927      Date Filed: 06/24/2013    Page: 10 of 15


district court granted the motion of MSC to dismiss Quiroz’s complaint and

compel arbitration. When the district court granted the motion of MSC, dismissed

as moot all other motions pending, and directed the clerk to close Quiroz’s case, “it

disposed of all the issues framed by the litigation and left nothing for the district

court to do but execute the judgment.” Batista, 396 F.3d at 1294 (internal

alterations and quotation marks omitted) (citing Emp’rs Ins. of Wausau v. Bright

Metal Specialties, Inc., 251 F.3d 1316, 1321 (11th Cir. 2001)).

      MSC argues that the district court ordered an administrative closure instead

of entering a final order, but we disagree. Our precedents establish that a district

court administratively closes a case when it retains jurisdiction to perform specific

acts and then closes the case instead of dismissing it. Brandon, Jones, 312 F.3d at

1354–55; see also Fla. Assoc. for Retarded Citizens, Inc. v. Bush, 246 F.3d 1296,

1298 (11th Cir. 2001) (retaining jurisdiction to issue orders to execute and enforce

compliance with a consent decree). In Brandon, we observed that, had the district

court disposed of the complaint and “closed” the case, “that conduct would [have]

le[d] us to conclude that the order was final.” 312 F.3d at 1354. Because the

district court also granted the plaintiff’s request “to retain jurisdiction to confirm

the arbitration award and to award attorney’s fees associated with the litigation and

the arbitration,” the order was not final because the “retained jurisdiction

contemplate[d] that more [was] yet to come in [the] litigation.” Id. at 1355. The


                                           10
              Case: 12-15927     Date Filed: 06/24/2013     Page: 11 of 15


order compelling Quiroz to arbitrate is final because it does not contemplate

further proceedings.

C. The District Court Did Not Err By Ordering Quiroz to Arbitrate His Complaint
                                 Against MSC.

      District courts have a duty to enforce an agreement to arbitrate that falls

under the United Nations Convention on the Recognition and Enforcement of

Arbitral Awards. The Convention provides that a contracting state “shall

recognize an agreement in writing under which the parties undertake to submit to

arbitration . . . [their] differences,” Convention, Art. II(1), and “shall refer the

parties to arbitration” unless the agreement is invalid, id., Art. II(3). After the

United States ratified the treaty, Congress enacted legislation, referred to as the

Convention Act, that recognizes that a district court exercises “original jurisdiction

over . . . an action or proceeding” that “fall[s] under the Convention” because it is

“deemed to arise under the laws and treaties of the United States.” 9 U.S.C. § 203.

The Convention Act, like the Convention, encourages district courts to enforce

commercial arbitration agreements. Id. § 206; see Scherk v. Alberto-Culver Co.,

417 U.S. 506, 520 n.15, 94 S. Ct. 2449, 2457 n.15 (1974).

      Under the Convention Act, the district court must address a “very limited

inquiry” in determining whether to enforce an agreement to arbitrate. Bautista,

396 F.3d at 1294 (quoting Francisco v. STOLT ACHIEVEMENT MT, 293 F.3d

270, 273 (5th Cir. 2002)). When a dispute arises about an agreement to arbitrate,
                                            11
             Case: 12-15927      Date Filed: 06/24/2013    Page: 12 of 15


the agreement is governed by the Convention if the following four factors are

present:

      (1) there is an agreement in writing within the meaning of the
      Convention; (2) the agreement provides for arbitration in the territory
      of a signatory of the Convention; (3) the agreement arises out of a
      legal relationship, whether contractual or not, which is considered
      commercial; and (4) a party to the agreement is not an American
      citizen, or that the commercial relationship has some reasonable
      relation with one or more foreign states.

Id. at 1294 n.7. If the agreement satisfies those four jurisdictional factors, the

district court must order arbitration unless the agreement “is null and void,

inoperative or incapable of being performed.” Convention, Art. II(3). We

consider challenges to enforcement “mindful that the Convention Act generally

establishes a strong presumption in favor of arbitration of international commercial

disputes.” Bautista, 396 F.3d at 1295 (internal quotation marks and citation

omitted).

      Quiroz argues that his agreement to arbitrate fails to satisfy the first

jurisdictional factor, that there be an agreement in writing, but we disagree. Parties

have an “agreement in writing” under the Convention if there is “an arbitral clause

in a contract or an arbitration agreement, signed by the parties or contained in an

exchange of letters or telegrams.” Convention, Art. II(2). Quiroz does not

challenge the finding of the district court that he entered an agreement in writing.

Instead, Quiroz seeks to superimpose an additional requirement that the agreement


                                          12
              Case: 12-15927      Date Filed: 06/24/2013     Page: 13 of 15


be “validly formed” in compliance with the Seaman’s Convention, the Maritime

Labor Convention, and Panamanian law. But under the limited jurisdictional

inquiry prescribed by the Convention Act, the district court had only to confirm

that there was an agreement in writing in compliance with the Convention. See

Bautista, 396 F.3d at 1301.

       Quiroz also argues that his agreement was not valid under the Conventions

and Panamanian law because he was denied an opportunity to review and consult

with counsel before entering the agreement, but this contention is essentially the

same argument about “knowledgeable consent” that we rejected in Bautista. The

crewmembers in Bautista argued that their agreement to arbitrate was

unenforceable unless their employer could prove they had been “specifically

notified of the arbitration provision,” but we held that neither the Convention nor

the Convention Act required proof of “notice or knowledgeable consent” and the

imposition of “such an evidentiary showing . . . would be squarely at odds with a

court’s limited jurisdictional inquiry” under the Convention. Id. at 1301.

Although Quiroz argues that he did not “freely enter” the agreement to arbitrate or

“understand his rights and responsibilities,” he declared in his employment

contract that he had “read the rule[] . . . [about arbitration in] the . . . Collective

Agreement, . . .[had] also explained it, . . .[and] fully agreed and accepted to

underwriting it.”


                                            13
             Case: 12-15927    Date Filed: 06/24/2013    Page: 14 of 15


      Quiroz also argues that the arbitration clause is “null and void” because its

application of Panamanian law effectively deprives him of a remedy under the

Jones Act and general maritime law, but his argument is foreclosed by our

precedent. In Lindo, we recognized that the “null and void” clause in the

Convention limits the defenses available to enforcement of a seaman’s arbitration

agreement to “those limited situations, such as ‘fraud, mistake, duress, and

waiver,’ constituting ‘standard breach-of-contract defenses’ that ‘can be applied

neutrally on an international scale.’” 652 F.3d at 1276 (quoting Bautista, 396 F.3d

at 1302). Quiroz’s public policy defense “by definition cannot be applied neutrally

on an international scale.” Id. at 1278 (internal quotation marks omitted). Quiroz

contends that a public policy argument constitutes a valid defense to enforcement

of an arbitration clause under Thomas v. Carnival Corp., 573 F.3d 1113, but we

held in Lindo that “to the extent Thomas allowed the plaintiff seaman to prevail on

a new public policy defense under Article II, Thomas violate[d] Bautista and our

prior panel precedent rule.” Lindo, 652 F.3d at 1278.

      Quiroz also contends that the enforcement of the arbitration clause would

effectively deny him meaningful relief and contravene our decision in Paladino v.

Avnet Computer Techologies, 134 F.3d 1054, but we disagree. Paladino involved

enforcement of an agreement to arbitrate under the Federal Arbitration Act instead

of the Convention and declared unenforceable an agreement mandating arbitration


                                         14
             Case: 12-15927    Date Filed: 06/24/2013    Page: 15 of 15


of federal statutory claims for which the employee could not recover damages. Id.

at 1060–62. In contrast with Paladino, Quiroz’s agreement is enforceable under

the Convention and does not limit the authority of the arbitrator to grant Quiroz

meaningful relief. If the application of Panamanian law deprives Quiroz of a

remedy, he can raise his defense about public policy in an action to enforce the

arbitral award. See Lindo, 652 F.3d at 1263.

                               IV. CONCLUSION

       We AFFIRM the order compelling Quiroz to arbitrate his complaint against

MSC.




                                         15